Exhibit 99.1 FOR IMMEDIATE RELEASE 28 October 2009 For Additional Information: Cecil Whitmore Investor Relations Littlefield Corporation 512-476-5141 PH 512-476-5680 FX cwhitmore@littlefield.com Littlefield Corporation Announces Record Q3 2009 Revenue Littlefield Corporation (OTCBB: LTFD) today announced results for the third quarter of 2009. It should be noted the third quarter is seasonally a weaker quarter due to the weakness experienced primarily in July and August. The Company achieved a record level of revenue from continuing operations which increased 5% over the comparable prior year quarter; the new record was mainly attributed to the contribution of acquired halls coupled with continued relatively stable performance throughout its regional bingo operations. The Company’s income from continuing operations improved by almost $500,000 over the prior year.This improvement narrowed the Company’s loss from continuing operations from approximately $600,000 in Q3 2008 to approximately $120,000 in the current quarter. The earnings improvement was created by the record revenue in conjunction with company-wide restructuring initiatives which included closing certain under-performing operations. The Company’s Entertainment business is referred to as “continuing” operations and the Hospitality segment divested in the second quarter of 2009 is referred to as “discontinued” operations in this report.
